The judgment of the court was pronounced by
Slidell, J.
It is clearly established by the testimoDy that the slave sold to the plaintiff has the asthma, and that the disease existed anterior to the sale; that this disease is aggravated by the labours of the kitchen; and that its nature is such as to render the use of the slave inconvenient and imperfect, to the extent of the intendment of art. 2496 of our Civil Code.
The only matter then to be considered in this cause is, the effect of the language used in the act of sale upon the rights of the parties. The slave was sold “comme cuisiniére, blanchisseuse et bonne domestique de maison;” and the act further declared, “laquelle esclave est pleinement garantía des vices et maladies prévus par la loi, á I’exception qu’elle est un peu oppressée.” Was .this such a designation .of the disease existing at the time of the sale as to .exonerate the vendor? This disease, according to the evidence, is intermittent, .and, between the attacks, its symptoms are not apparent. It is considered as D.o.t curable. Oppression is its dominant symptom. But oppression may proceed *136from other causes, and oppression and asthma are not convertible terms. The seller is bound to explain himself clearly respecting the extent of his obligations; any obscure or ambiguous clause is construed against him. Civil Code, art. 2449. This was not a clear announcement of the disease with which the slave was affected, and which rendered her incompetent to the satisfactory performance of such household duties as she was expressly represented to be qualified for. We believe that the plaintiff would not have purchased if he had known the existence of the disease, and we cannot infer such knowledge from the vague expressions used. Judgment affirmed.